Exhibit NEWS RELEASE PRECISION DRILLING TRUST TO PRESENT AT THE RAYMOND JAMES OILFIELD SERVICES CONFERENCE IN TORONTO, ONTARIO Calgary, Alberta, Canada – May 21, 2009 Precision Drilling Trust (“Precision”) will be presenting at the Raymond James Oilfield Services Conference on Wednesday, May 27, 2009 in Toronto, Ontario.Mr. Kevin Neveu, President and Chief Executive Officer of Precision Drilling Corporation, is scheduled to present at 10:15 a.m. Eastern time (8:15 a.m. Mountain time). A live audio webcast will be accessible from Precision's website at www.precisiondrilling.com by selecting “Investor Centre”, then “Webcasts”.Shortly after the live webcast, an archived version of the webcast will be available for approximately 30 days. About Precision Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry.Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision is headquartered in Calgary, Alberta, Canada.Precision is listed on the Toronto Stock Exchange under the trading symbol "PD.UN" and on the New York
